Citation Nr: 1748569	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  07-18 488	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  
Unfortunately, the Veteran passed away in January 2013.  In July 2014, his spouse was accepted as his substitute.  See 38 U.S.C.A. § 5121A (West 2015); Breedlove v. Shinseki, 24 Vet. App. 7 (2010).

This matter comes to the Board of Veterans' Appeals (Board) following a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a claim for service connection for PTSD.

The Veteran presented testimony during two hearings before two different Veterans Law Judges (VLJs) of the Board.  The Veteran testified at a Board hearing in June 2009 at the RO and in January 2012 via videoconference before the undersigned VLJ of the Board.  Transcripts of both hearings are of record.  In May 2012, the Veteran declined an additional hearing. See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As a preliminary matter, the Board points out that this claim was previously denied by the Board in September 2009 and again in May 2015.  Both times, the Veteran appealed the decisions to the United States Court of Appeals for Veterans Claims (Court) where the Court granted the Joint Motions for Remand and issued Orders vacating the September 2009 and May 2015 Board decisions.  

In March 2017, the Board remanded the matter for additional evidentiary development as instructed by the Court's Memorandum Decision of July 2016.  The matter has properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The competent and most probative evidence of record fails to support a diagnosis of PTSD.

2. A psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's diagnosed mood disorder and depressive disorder are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A.§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, as this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim. See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).  

Factual Background

The Veteran contends that he has a psychiatric disorder, to include PTSD, which he believes is etiologically linked to his time in service.  Specifically, he states that while stationed at Da Nang Air Base in the Republic of Vietnam, he was constantly under rocket and mortar attacks.  He additionally alleges witnessing deaths of men by airplane propellers and that he was required to place bodies of fallen soldiers into transport bags.  

The Veteran's service treatment records are negative for any complaints, treatment, or findings for a psychiatric disorder.  His psychiatric system was found to be normal on clinical examinations of record.  At his October 1972 discharge examination, he denied psychiatric symptoms and was found qualified for separation.  

Post-service records reflect he was in prison from 1998 to 2004 with a history of arrests for assault and battery.  VA treatment records of July 2004 through May 2006 reflect negative PTSD and depression screenings.  

In April 2006, a letter regarding the Veteran's psychiatric symptoms was submitted by his private treating physician.  See April 2006 letter from Dr. W.R.  After conducting a mental status examination, the private physician provided a diagnostic impression of "posttraumatic stress disorder, chronic, severe, with psychotic features (persistent paranoid ideation)."  

A January 2007 statement submitted by the Veteran's rehabilitation group facilitator reflects the social worker's belief that the Veteran meets the diagnostic criteria for PTSD.

VA treatment records of April 2007 shows the Veteran's report of depressive symptoms due to his chronic back pain.  He was diagnosed with mood disorder due to chronic back pain; cannabis abuse, in full remission; and cocaine abuse, in full remission.  No diagnosis of PTSD was provided.  Records of August 2007 reflect continuous diagnosis for depression primarily due to his chronic back pain.  

VA treatment records of April 2009 through August 2010 show a diagnosis of major depressive disorder secondary to medical condition.  A physician assistant noted the Veteran's history of being a "LERP" which is a reference to "long range reconnaissance patrols" commonly known for an Army unit in Vietnam.  

The Veteran was afforded a VA examination in July 2011.  Based on DSM-IV guidelines, review of the Veteran's claims file, and a current assessment, the examiner, a VA clinical psychologist, found that the Veteran did not meet the full criteria for a PTSD diagnosis.  The examiner acknowledged the Veteran's reported stressors but explained that the Veteran's answers were not congruent with previous VA psychiatric records.  The examiner also commented that the Veteran's reported violent dreams are about people he hurt while an enforcer with the motorcycle gang, and noted that the Veteran did not think the military had a bad effect on his life.  The examiner diagnosed the Veteran with mood disorder due to chronic back pain, antisocial personality disorder, and polysubstance dependence in partial remission.  

VA treatment record of October 2012 contains a notation of "PTSD, combat" by the same physician assistant that treated the Veteran in 2009 through 2011.  Of note, service treatment records establish that the Veteran served in Republic of Vietnam but was not awarded any decorations indicative of combat status.  He was in the Navy with a military occupational specialty (MOS) as an aircraft mechanic.  

An October 2014 examination report reflects the VA clinical psychologist's opinion that the Veteran does not have PTSD, and does not instead suffer from another psychiatric disorder with PTSD traits.  The 2014 examiner stated at the outset his agreement with the July 2011 VA examiner's conclusions and diagnoses.

In January 2017, a private medical opinion was submitted by the appellant's representative.  See January 2017 statement from Dr. J.M.  Based on a telephone interview with the widow and a review of the record, the psychologist opined that the Veteran did have PTSD which was at least as likely as not directly related to in-service stressors.  He noted that the Veteran would satisfy the diagnostic criteria for PTSD under DSM-IV if used.  The psychologist also remarked that he believed the Veteran also had a personality disorder, that he used drugs and alcohol to dampen PTSD-related symptoms, and that the Veteran had depressive disorder related to his back pain and colon cancer.

In compliance with the Board's March 2017 remand, a VA medical opinion was obtained in May 2017.  The examiner, a VA clinical psychologist, reviewed the conflicting medical evidence of record and opined that it was less likely that the Veteran had a diagnosis of PTSD and that it was also less likely that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during service.  In addressing the 2012 notation of a PTSD diagnosis by the physician assistant, the examiner explained that LERP was associated with an Army unit whereas the Veteran was a Navy airplane mechanic.  In addressing the January 2017 private opinion, the VA examiner pointed out that Dr. J.M. "did not afford a face to face visit with Veteran and his DSM-IV diagnosis of PTSD did not adequately reflect PTSD symptoms related to the military versus PTSD symptoms due to 20 years as firefighter post Navy, 26 years membership in Bandidos Outlaw motorcycle gang (including 8 years as international enforcer/sergeant of arms), 5 years in prison, and extensive history of alcohol, cocaine, speed, and cannabis."  The examiner also noted that the majority of doctors at the VA that did not find a military related diagnosis of PTSD and stated his agreement with the opinions rendered by VA psychologist in 2011 and 2014.

Analysis 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD.  

The Board finds the collective opinions of the VA examiners of July 2011, October 2014, and May 2017 to be of greater probative value than the private opinions of Dr. W.R. in April 2006 and Dr. J.M. in January 2017.  

Generally, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion. Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444 (2000).

The VA examiners consistently found that the Veteran did not have a diagnosis of PTSD and other diagnoses of psychiatric disability were not incurred in service but related to his back pain and colon cancer.  As demonstrated above, based on an in-person clinical interview of the Veteran and a thorough review of the claims file, the July 2011 examiner provided a well-grounded and thorough analysis of the case to support the conclusion that the Veteran did not meet the criteria for a PTSD diagnosis.  The 2011 examiner commented that the Veteran's reports of violent dreams were about the people he hurt while involved in the motorcycle gang and not related to service.  In fact, by the Veteran's own admission, he did not believe that military service had a bad effect on his life.  Rather, the Veteran was diagnosed with mood disorder due to chronic back pain, antisocial personality disorder, and polysubstance dependence in partial remission.  A similar opinion was rendered by the October 2014 VA examiner with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board also assigns great probative value to the May 2017 VA opinion that sufficiently addresses the conflicting medical evidence of record.  Regarding a 2012 notation of PTSD diagnosis, the 2017 examiner explained that the physician assistant's notation regarding the Veteran's history as a LERP, which is commonly known for long range reconnaissance patrol in the Army, is inconsistent with the circumstances of the Veteran's service in the Navy with an MOS as an airplane mechanic.  Thus, the Board finds the 2012 PTSD diagnosis is based on inaccurate information. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Accordingly, the Board assigns less probative weight to this diagnosis.

Likewise, the April 2006 letter from Dr. W.R. with a diagnosis of PTSD carries significantly less probative value as the private treating physician fails to indicate whether he reviewed the Veteran's claims file or what evidence was used in rendering his opinion.  Also, it is unclear as to whether the PTSD diagnosis was made pursuant to DSM-IV guidelines as required.  Thus, the Board assigns less probative value to Dr. W.R.'s opinion.  The Board also finds the January 2007 letter from a licensed social worker inadequate a diagnosis for PTSD must be rendered by a licensed or board-certified psychologist.  

Similarly, the January 2017 private opinion of Dr. J.M. also carries significantly less probative value than that of VA examiners' collective opinions as he critically omits discussion of pertinent facts of record.  For instance, there is no mention of the Veteran's extensive history of cocaine, drug use and alcohol abuse.  Moreover, as pointed out by the May 2017 VA examiner, Dr. J.M. fails to distinguish the Veteran's PTSD symptoms as related to military service compared to such symptoms attributable to his 20 years as a firefighter, 26 years in a motorcycle gang and 5 years in prison.  Absent a detailed discussion of the Veteran's pre-service, in-service, and post-service history in formulating his conclusion, the Board assigns less probative value to Dr. J.M.'s opinion.  

Notably, Dr. J.M.'s opinion regarding the Veteran's depressive disorder is, however, consistent with the VA examiners' findings that the Veteran's mood disorder and depressive disorder are due to his back pain and colon cancer.  In addition, the Board observes that the VA examiners and Dr. J.M. found that the Veteran suffered from an antisocial personality disorder.  However, personality disorders are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established. See 38 C.F.R. § 3.303(c).

In summary, the most competent and probative medical evidence of record does not support a diagnosis of PTSD.  As for his psychiatric disorders other than PTSD, no competent positive medical opinion has been provided to substantiate a claim for service connection.  Both VA medical opinions and private opinions stand uncontradicted that the Veteran's mood disorder and depressive disorder are not related to service.   

Consideration has been given to the Veteran's statements of the etiology of his psychiatric disorder to include his contention that he suffers from PTSD.  The Board finds that the question of whether the Veteran has an acquired psychiatric disorder to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).  In contrast, the VA examiners, who are all mental health professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's contentions and lay statements of record.  Each examiner reached the same conclusion-that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis and that his mood disorder and depressive disorder are not related to service.  Therefore, the Board gives greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


